Citation Nr: 0712796	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, and had service under honorable conditions from August 
1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective September 6, 2001, and denied service 
connection for a seizure disorder.  By a March 2003 rating 
decision, the RO continued the 30 percent disability rating.

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Since September 6, 2001, the veteran's PTSD has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect, panic attacks more than once 
per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met 
since September 6, 2001, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Turning attention to the first element of notice, the Court 
has held that VA's failure to inform a claimant of any 
information and evidence not of record that is necessary to 
substantiate a claim precludes a claimant from participating 
effectively in the processing of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Indeed, the Court 
has recently stated that the substantive nature of that kind 
of notice error has the natural effect of producing prejudice 
to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  In such cases, the burden is on VA to demonstrate 
either that there was no error, that the appellant was not 
prejudiced by any failure to give notice as to that element.  
However, where the veteran is appealing an initial rating 
assignment, as in the instant case, the underlying claim of 
entitlement to service connection is now substantiated.  
Under these circumstances, the Court has held that first-
element notice error will not be presumed to be prejudicial.  
See Dunlap v. Nicholson No. 03-320 (U. S. Vet. App. Mar 22, 
2007).  Rather, the appellant must demonstrate how the 
notification error affected the essential fairness of the 
adjudication.  Only then would VA have the burden of 
demonstrating the absence of prejudice.  Id.  

In the present case, the veteran has not shown how any notice 
deficiency affected the essential fairness of the 
adjudication.  In fact, a notice letter dated in January 2005 
properly includes the standard for increased rating claims.  
Thus, the Board finds that the veteran was indeed apprised of 
the evidence necessary to substantiate his claim.  That 
letter also informed the veteran of his and VA's respective 
duties for obtaining evidence.  Such notice did not inform 
the veteran of the law pertaining to disability ratings or 
effective dates.  However, although the instant decision 
allows an increased evaluation here, the absence of such 
notice is not prejudicial.  Indeed, the Board's allowance 
will be effectuated in a later rating action, which the 
veteran is free to appeal.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, lay statements, and 
communications from the veteran himself, are of record.  The 
Board has carefully reviewed such statements and concludes 
that they do not identify further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the veteran has been 
assigned a 30 percent rating for PTSD.  He contends that his 
symptoms are of such severity as to warrant an increased 
rating.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula,
a 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

In order to be entitled to a 50 percent evaluation, the 
evidence must demonstrate is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The Board has reviewed the evidence of record and finds 
support for the next-higher 70 percent rating under 
Diagnostic Code 9411.  Indeed, VA outpatient treatment 
records dated from October 2001 to May 2003 show a multitude 
of symptoms, including guilt, hypervigilence, intrusive 
thoughts, flashbacks, sleep disturbance, nightmares, 
irritability, anger, isolation from others, impaired memory, 
problems with concentration, and a sense of a foreshortened 
future.  These records also show that the veteran had to 
sleep in a separate room from his girlfriend, as a result of 
his nightmares and difficulty sleeping.  More recent records 
show that the veteran has had increasing difficulty in 
getting along with other people, and increased difficulty 
with sleep.  The treatment reports frequently reflect that 
the veteran was tangential.

Also supporting a 50 percent evaluation are the findings 
contained in VA examination reports dated in July 2002, 
January 2004 and March 2006.  At such examinations, the 
veteran endorsed symptoms of depression, intrusive memories, 
sleep impairment, frequent nightmares, emotional isolation 
and anger management issues.  He also indicated that he tried 
to avoid thoughts and feelings related to the Vietnam War.  
The examination reports indicated that the veteran had been 
married twice.  The first marriage lasted approximately four 
years.  His second marriage allegedly ended because his wife 
could not tolerate him.  The examination reports further 
revealed the veteran's reports of having tremendous 
difficulty working for other people since returning from 
Vietnam.  He explained that he had had numerous jobs of short 
duration.  The veteran had also experienced some legal 
trouble, including a September 2005 arrest for "mutual 
domestic abuse."  Objectively, the examination reports all 
indicated that the veteran was irritable and depressed.  The 
July 2002 report also indicated underlying anger and erratic 
judgment. 

Overall then, the competent evidence of record demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to symptoms including impaired judgment 
and disturbances in motivation and mood.  Accordingly, a 50 
percent evaluation is justified throughout the entirety of 
the rating period.  Indeed, the veteran indicated that he has 
no friends and spends the vast majority of his time in 
isolation.  While he is currently in committed relationship, 
that relationship has involved domestic abuse.  Additionally, 
his first and second marriages ended in divorce, and he is 
not close to his children.  He has been sued for failure to 
pay child support.  He has a demonstrated history of legal 
trouble for which he has been arrested several times, and a 
history of substance abuse.  Despite evidence indicating a 
relatively stable work history when able to work 
independently, the evidence demonstrates that the veteran has 
had increasing difficulty in getting along with others.  The 
veteran's increasing difficulty with work and social 
environments clearly indicate that his PTSD symptoms fall 
within the category of moderately severe PTSD.  

Based on the foregoing, a 50 percent evaluation is warranted 
for the veteran's PTSD throughout the rating period on 
appeal.  However, an evaluation in excess of this amount is 
not justified.  Indeed, the competent evidence does not 
establish speech or thought disorders.  To the contrary, VA 
examinations in July 2002, January 2004 and March 2006 
consistently reflect normal, coherent and goal-directed 
speech.  There was no evidence of a thought disorder.  The 
competent evidence also fails to show obsessional rituals 
which interfere with routine activities.  Moreover, the 
veteran was routinely found to be oriented upon mental status 
evaluation.  Furthermore, there is no indication that the 
veteran is unable to maintain his personal appearance and 
hygiene.  Additionally, the record does not establish 
suicidal ideation.  The March 2006 VA examination does 
indicate panic attacks, but the overall evidence reveals a 
disability picture more nearly approximated by a 50 percent 
rating than the next-higher 70 percent evaluation.  

In finding that a 70 percent rating is not warranted here, 
the Board has considered
the veteran's Global Assessment of Functioning (GAF) scores 
noted throughout the record.   GAF is a scale used by mental 
health professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

In the present case, the VA examinations indicate GAF scores 
of 60-65 and 55.  
Other treatment records dated from October 2001 to May 2003 
reflect GAF scores of 65, 60, 43, and 41, with a worsening of 
the veteran's GAF scores in the more recent past.  

Under DSM-IV, GAF scores of 65 generally reflect some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  GAF scores of 60 
generally reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  GAF 
scores 55 generally reflect some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Scores of 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

Despite the seriousness of the symptoms associated with the 
low GAF scores of 41 and 43, a higher rating is not justified 
on this basis because the objective evidence does not 
actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, as already discussed, the competent evidence 
does not show suicidal ideation, severe obsessional rituals, 
or impairment in reality testing or communication.  Because 
the GAF scores of 41 and 43 are not consistent with the 
objective findings of record, such score is not probative as 
to the veteran's actual disability picture here.     

In conclusion, the evidence supports a 50 percent rating for 
PTSD throughout the rating period on appeal, but does not 
warrant an evaluation in excess of that amount.  
The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

An initial rating of 50 percent for PTSD, but no higher, is 
granted from September 6, 2001.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a seizure disorder.

The veteran contends that his seizure disorder is related to 
a head injury that he sustained when the helicopter in which 
he was riding crashed after being hit by hostile fire.  The 
veteran's service medical records reflect that in September 
1967 he was treated for contusions of the right thigh and 
right ankle and for partial right radial nerve palsy after he 
was involved in a helicopter crash.  His service medical 
records do not reflect that he was treated for a head injury 
sustained in this same crash.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

In this case, the veteran's service personnel records reflect 
that he is the recipient of a Purple Heart and his service 
medical records demonstrate that he was injured in a 
helicopter crash caused by hostile fire.  Because the 
veteran's service records clearly reflect his involvement in 
combat, the Board finds that he is entitled to a relaxed 
evidentiary standard of proof to determine service 
connection.  In this regard, the Board accepts the veteran's 
lay testimony regarding the incurrence of a head injury at 
the time of the September 1967 helicopter crash.

The pertinent questions are thus whether the veteran has a 
current diagnosis of a seizure disorder, and, if so, whether 
that seizure disorder is consistent with traumatic head 
injury.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

Post-service clinical records reflect that the veteran has 
been assessed with "probable grand mal seizures" or complex 
partial seizures secondary to head injury and that he has 
been prescribed anti-epileptic medication.  However, EEG 
testing and neurological evaluation have consistently 
revealed no abnormalities consistent with epileptiform 
activity, leading to speculation that his "seizure 
disorder" is instead a dissociative disorder, 
hyperventilation disorder, or panic attacks, associated with 
his service-connected post-traumatic stress disorder.  The 
record nevertheless reflects that despite "normal" 
evaluation, the absence of focal or epileptiform 
abnormalities does not exclude a diagnosis of seizures.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  As the 
veteran in this case has not yet been afforded a VA 
examination, and it is unclear to the Board whether he has a 
current diagnosis of a seizure disorder that is related to a 
head injury presumed to have been sustained in service, the 
Board finds that a remand for an examination and etiological 
opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination for the 
purpose of ascertaining the nature and 
etiology of the veteran's complaints of 
seizure-like activity.  Any further 
indicated studies must also be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide opinions as to 
the following questions:

(1) Is the veteran's symptomatology 
consistent with a diagnosis of a 
seizure disorder?

(2) If the veteran is diagnosed with 
a seizure disorder, is it is as 
likely as not (50 percent 
probability or greater) that his 
seizure disorder is causally or 
etiologically related to the head 
injury he is presumed to have 
sustained in service?  

(3) If the veteran cannot be 
diagnosed with a seizure disorder, 
is it is as likely as not (50 
percent probability or greater) that 
his complaints of seizure-like 
activity are causally or 
etiologically related to his 
service-connected PTSD?  

The examiner should provide the 
rationale for the opinions provided, 
and reconcile his or her opinion with 
all other opinions of record.

2.  Then, readjudicate the veteran's 
claim for service connection for a 
seizure disorder.  If any decision 
remains adverse to the appellant, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


